Citation Nr: 0631104	
Decision Date: 10/03/06    Archive Date: 10/10/06

DOCKET NO.  01-05 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a left eye condition, 
to include defective vision with amblyopia, external 
strabismus, and exotropia (left eye condition).


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney 


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
November 1957, from January 1958 to January 1964, and again 
from January 1964 to January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia that denied the veteran's 
application to reopen a previously denied claim of service 
connection for a left eye condition.  The veteran perfected a 
timely appeal of this determination to the Board.

In May 2002, the Board reopened the veteran's claim of 
service connection for a left eye condition and, in August 
2003, remanded the matter for further development and 
adjudication.  

In November 2004, the Board denied the veteran's claim of 
service connection for a left eye condition.  The veteran 
appealed the matter to the United States Court of Appeals for 
Veterans Claims (Court).  While the case was pending at the 
Court, the veteran's attorney and the VA Office of the 
General Counsel filed a joint motion to vacate the Board's 
November 2004 decision and to remand the veteran's claim for 
readjudication.  In an April 2005 Order, the Court granted 
the joint motion, vacated the Board's decision, and remanded 
the veteran's claim to the Board for readjudication.  

In June 2005, the Board remanded the case for further 
adjudication consistent with the Order of the Court and the 
joint motion.  The case has now been returned to the Board 
for further appellate review.


FINDINGS OF FACT

1. The currently demonstrated impairment of left eye visual 
acuity is shown to be due to congenital amblyopia, diagnosed 
as strabismic (exotropia) anisometropic amblyopia.

2. The veteran is not shown to have an acquired eye disorder 
due to any event or incident of his service.



CONCLUSION OF LAW

The veteran is not show to have an acquired left eye 
disability due to disease or injury that was incurred in or 
aggravated by service; strabismic (exotropia) anisometropic 
amblyopia is not a disease or injury within the meaning of 
applicable legislation. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in September 2002, April 2004, and 
August 2005, the RO notified the veteran of the evidence 
needed to substantiate his claim for service connection and 
offered to assist him in obtaining any relevant evidence.  
These letters gave notice of what evidence the appellant 
needed to submit and what evidence VA would try to obtain.  
The veteran was also invited to send additional evidence.  In 
addition, the RO has advised the veteran of the basic law and 
regulations governing the claim, the cumulative information 
and evidence previously provided to VA (or obtained by VA on 
the veteran's behalf), and provided the basis for the 
decisions regarding the claim.  The veteran and his 
representative were provided with adequate notice of the 
evidence, which was not of record, that was necessary to 
substantiate the veteran's claim, and also of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

In addition, where the claims involve basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Board notes 
that the veteran was afforded notice with regarding the 
disability rating and effective dates in a letter dated in 
July 2006.  Because proper notice was provided only recently, 
however, the Board calls into question whether the veteran 
had adequate time to act upon this notice.  Despite the 
potentially inadequate notice provided to the veteran on 
these latter two elements, however, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, supra.  In this 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim, any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service medical 
records, post-service VA treatment reports, VA examination 
reports, testimony of the Veteran before the Board, and 
statements submitted by the veteran and his representative in 
support of the claim.  In addition, the Board notes that this 
matter has been previously remanded on previous occasions for 
additional development, to include affording the veteran an 
opportunity to be examined in connection with his claim.  And 
the Board notes that the veteran's representative, in April 
2006 and in August 2005, indicated that the veteran had no 
additional evidence to provide.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

Here, the Board notes that this case was remanded by the 
Court in April 2005 in order for the Board to "make a 
finding for each period of service as to whether the 
presumption of soundness arose, and, if so, whether it was 
rebutted by clear and unmistakable evidence" and "[i]f the 
presumption of soundness is not found to attach, then the 
Board must consider whether or not it was aggravated by 
service."  The Board was also asked to consider December 
2001 medical opinions of a physician at the Jones 
Chiropractic Clinic and a VA physician, and to provide 
reasons or bases for the weight it assigns them in its 
decision.  Finally, the Court remanded the case for 
compliance with previous remand instructions regarding the 
May 2004 VA examination afforded the veteran.

In June 2005, the Board remanded this case to the RO for 
further development and adjudication.  The veteran was 
afforded an additional VA examination in January 2006 and was 
also afforded an opportunity to submit additional relevant 
medical records.  

With respect to the presumption of soundness, applicable 
regulations provide that a veteran who served during a period 
of war, or during peacetime service after December 31, 1946, 
is presumed to be in sound condition when he entered into 
military service except for conditions noted on the entrance 
examination or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111.  A preexisting 
injury or disease will be considered to have been aggravated 
by active military service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  The requirement of an increase in disability in 38 
C.F.R. § 3.306(b) applies only to determinations concerning 
the presumption of aggravation under 38 U.S.C.A. § 1153 and 
does not apply to determinations concerning the presumption 
of sound condition under 38 U.S.C.A. § 1111.  VAOPCPREC 3-
2003, 69 Fed. Reg. 25178 (2004); see also Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004). 

The burden is on the government to rebut the presumption of 
soundness by clear and unmistakable evidence that a condition 
was both preexisting and not aggravated by service.  
VAOPGCPREC 3-2003 (holding, in part, that 38 C.F.R. § 
3.304(b) is inconsistent with 38 U.S.C. § 1111 to the extent 
that it states that the presumption of sound condition may be 
rebutted solely by clear and unmistakable evidence that a 
disease or injury existed prior to service).  Thus, the 
General Counsel has determined that section 3.304(b) is 
therefore invalid and should not be followed.  Id.  

Before an analysis is undertaken concerning whether the 
veteran's condition was preexisting or aggravated by service, 
however, the Board must first determine whether the veteran's 
left eye condition is a disease or injury within the meaning 
of applicable regulation.  Here, the Board notes that under 
38 C.F.R. § 3.303(c), refractive error of the eye, along with 
other congenital and developmental defects, cannot be 
considered diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c), 4.9.  The 
Board also notes, however, that service connection can be 
granted in the limited circumstance of diseases (but not 
defects) of congenital, developmental, or familial origin if 
the condition in question was incurred or aggravated during 
service within the meaning of VA law and regulations. See 
VAOPGCPREC 82-90 (July 18, 1990) (whether a particular 
condition may be considered a disease for compensation 
purposes is essentially an adjudicative matter to be resolved 
by adjudicative personnel based on accepted medical 
principles relating to the condition in question).

In this case, the veteran's medical records indicate that the 
veteran suffers from strabismic (exotropia) anisometropic 
amblyopia.  The January 2006 VA examiner, that examined the 
veteran and his claims file in connection with his claim, 
noted that this condition is a developmental condition that, 
if not diagnosed and treated at a very young age, results in 
permanent loss of vision in the affected eye.  The examiner 
indicated that, while experts may disagree on when the full 
reduction of best-corrected vision is obtained, all experts 
would agree that by the age of 18 this condition will not 
change (except for possible improvement in the condition if 
the patient losses the other good eye).  The examiner 
explained that "strabismus" is where an eye turns (eyes not 
pointing at the same location).  An example of strabismus is 
exotropia (eye turned out).  "Anisometropia" is where the 
eyes have different refractive errors (each eye needs a 
different prescription).  Both anisometropia and strabismus 
can cause amblyopia.  The examiner indicated that no matter 
what may have happened to the veteran (or any other patient 
for that matter) after his late teen years, his amblyopia 
would not have worsened after that time.  

The examiner also noted that amblyopia affects central visual 
acuity.  Visual fields are not generally affected.  If there 
was further decline in his vision, therefore, after his late 
teens, it had to be secondary to another condition, not 
amblyopia.  In this regard, the January 2004 examiner found 
that the veteran condition was stable from service entry 
until 1999.  It did not worsen in service.  In addition, no 
other condition of the eye was diagnosed.  In this regard, 
the Board notes that the January 2006 examiner did find that 
the veteran had a mild afferent pupillary defect (APD), but 
also indicated that this would be consistent with the 
veteran's previous degree of amblyopia.  The examiner did not 
find APD in service and indicated that other physicians that 
examined the veteran did not find this condition.  The 
examiner also indicated that the veteran reported 
subjectively greater central vision and visual field loss 
during the examination than was indicated by pupil testing.  
The examiner found no medical explanation for this, but 
indicated that malingering was one possibility for the 
additional reported vision loss after 1999.  He noted that 
additional tests would be needed to determine this.  

Based on the foregoing, the Board determines that the 
veteran's claim must be denied.  The veteran's medical 
records indicate that he suffers from strabismic (exotropia) 
anisometropic amblyopia.  This was specifically noted to be a 
developmental condition, no matter what the etiology of it 
was.  The examiner expressly stated that Amblyopia does not 
get worse after the late teen years. And, as this diagnosis 
was clearly indicated to be a developmental condition and not 
a "disease" as indicated in VAOPGCPREC 82-90, the veteran's 
condition cannot be considered a disease or injury within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c).  
Service connection for this condition is therefore 
unavailable.  

At this point the Board turns to the points that are the 
subject of the Court's remand in this case.  Here, the Board 
notes that because the veteran's condition is a developmental 
condition and not a "disease" as indicated in VAOPGCPREC 82-
90, service connection is unavailable to the veteran 
regardless of the Board's responses to the Court's remand.  
The Board nevertheless will address each matter in order to 
complete the discussion and to comply with the terms of the 
April 2005 Order. 

First, the Board was asked to "make a finding for each 
period of service as to whether the presumption of soundness 
arose, and, if so, whether it was rebutted by clear and 
unmistakable evidence" and "[i]f the presumption of 
soundness is not found to attach, then the Board must 
consider whether or not it was aggravated by service."  

Here, the Board notes that this matter was remanded for an 
additional VA examination in order to determine the veteran's 
visual acuity upon service entry in 1954.  The January 2006 
VA examiner noted that he thoroughly reviewed the veteran's 
claims file.  This included two separate Reports of Medical 
Examination for enlistment dated May 17, 1954.  The first 
report indicates vision in the left eye of 20/30.  The second 
report is a carbon copy of the first, but with several 
differences.  First, the vision diagnosis of the veteran's 
left eye was changed from 20/30 to 20/400.  Second, the 
examiner added, in the "Notes and Significant or Interval 
History" section that the veteran suffers "Exotropia."  
And third, the "E" in the veteran's PULHES profile was 
changed from a "1" to a "3."  (The "PULHES" profile, 
contained in many service department physical examinations, 
reflects the overall physical and psychiatric condition of 
the veteran on a scale of 1 (high level of fitness) to 4 (a 
medical condition or physical defect which is below the level 
of medical fitness for retention in the military service).  
The "P" stands for "physical capacity or stamina;" the "U' 
indicates "upper extremities;" the "L" is indicative of the 
"lower extremities;" the "H" reflects the state of the 
veteran's "hearing and ear;" the "E" is indicative of the 
veteran's eyes; and the "S" stands for psychiatric condition.  
See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992)).  These 
two reports are separately signed (two distinct signatures) 
by the same examiner.  

After reviewing these and multiple other medical records, and 
after explaining his conclusion in a detailed and lengthy 
report, the January 2006 examiner concluded that the 
veteran's visual acuity in May 1954 was 20/400, and not 
20/30.  Based on this opinion, the Board concludes that the 
evidence demonstrates clearly and unmistakably that the 
veteran's eye condition existed prior to his first period of 
service.  38 U.S.C.A. § 1111.  And the January 2006 VA 
examiner clearly found no increase in severity or aggravation 
of the condition in service.  The presumption of soundness, 
therefore, is rebutted in this case

The Board was also asked to consider December 2001 medical 
opinions of a physician at the Jones Chiropractic Clinic and 
a VA physician, and to provide reasons or bases for the 
weight it assigns them in its decision.  Here, the January 
2006 examiner was specifically requested to comment on these 
reports.  The December 2001 Jones Clinic report indicated 
that the veteran may have experienced a decrease in visual 
acuity in service due to compressed optic nerve by sclerosis 
of the healing bone, or caused by subdural hemorrhage in the 
retro ocular area causing optic nerve pressure.  The December 
2001 VA opinion indicated that it could be possible that a 
decrease in visual acuity is a result from head trauma, but 
noted that he had no records or investigations or proof 
available that could clearly explain the event.  

In response, the January 2006 examiner stated that CT scans 
were performed in order to determine whether there was 
decreased vision due to compression of the optic nerve 
secondary to sclerosis of the bones of the orbit.  The scans 
were found to be normal.  The examiner also reviewed the 
veteran's medical records for indications of a retrobulbar 
hemorrhage which could be responsible for decreased vision.  
The examiner found no reference to retrobulbar hemorrhage of 
the left eye.  In addition, the examiner found no significant 
APD as would be expected with a compressive hemorrhage that 
results in reduction of acuity.  And the examiner found no 
significant pallor of the disc as would have been expected 
from a long-standing compressive lesion.  The examiner also 
indicated that, from his review of the veteran's medical 
history, he did not suffer a decrease in visual acuity during 
service.  

Here, the Board finds the VA examiner's report to be most 
persuasive.  Here, the Board notes that the report from the 
Jones Clinic is a short one paragraph report that makes no 
reference to the review of the veteran's claims file or 
medical history, and also appears to rely on the veteran's 
report of diminishing visual acuity in service.  On the other 
hand, the January 2006 VA examiner indicated that he examined 
the veteran and his claims file in connection with his 
report.  The report itself is lengthy and detailed, and 
contains compelling explanations for his conclusions.  The 
Board thus accords it greater probative value. See Hayes v. 
Brown, 5 Vet. App. 60, 69 (1993); Wood v. Derwinski, 1 Vet. 
App. 190, 192-93 (1992) ("It is the responsibility of the BVA 
to assess the credibility and weight to be given the 
evidence").  

In addition, the Board also notes that entitlement to service 
connection may not be based on speculation or remote 
possibility.  An opinion noting that that the veteran's 
condition may possibly be related to head trauma in service, 
is insufficient to form a basis for a grant of service 
connection.  38 C.F.R. § 3.102 (2003).  See, e.g., Morris v. 
West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant 
was "possibly" suffering from schizophrenia deemed 
speculative); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) 
(treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative to 
provide medical nexus evidence to well ground cause of death 
claim); Winsett v. West, 11 Vet. App. 420, 424 (1998) 
(physician's opinion in cause of death case that list of 
conditions submitted by appellant might be related to 
exposure to Agent Orange found speculative when physician 
also indicated that "it is just as likely that they could 
have another cause"), aff'd 217 F.3d 854 (Fed. Cir. 1999), 
cert. denied, 528 U.S. 1193 (2000); Bostain v. West, 11 Vet. 
App. 124, 127-28 (1998) (private physician's opinion that 
veteran's preexisting service-related condition may have 
contributed to his ultimate demise too speculative, standing 
alone, to be deemed new and material evidence to reopen cause 
of death claim).

Finally, the Court remanded the case for compliance with 
previous remand instructions regarding the May 2004 VA 
examination afforded the veteran.  On remand the examiner was 
requested to determine the veteran's visual acuity in May 
1954, determine the current left eye condition and its 
diagnosis, determine whether the condition is a 
congenital/developmental condition, comment on whether the 
veteran's left eye condition increased in severity during 
service, comment on the December 2001 statement prepared by a 
physician at the Jones Chiropractic Clinic and whether the 
veteran's in-service surgery in 1954 had an ameliorating 
effect, or whether such surgical treatment caused a permanent 
worsening of the underlying pathology of a left eye 
condition, determine if any increase in severity during 
service was due to the natural progression of the condition, 
and determine whether any current left eye condition had its 
onset during or was caused by any of the veteran's periods of 
active military service or any incident of the veteran's 
service.  

The Board has reviewed the January 2006 VA examiner's report 
and found that the examiner addressed each of the questions 
outlined in the Board's remand.  

In summary, the Board finds that service connection is not 
warranted in this case.  The veteran's left eye condition is 
a developmental condition and as such, is not considered a 
disease or injury within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c), 4.9.  Service connection 
for this condition is therefore unavailable.  Here, the Board 
notes that it does not question the sincerity of the 
veteran's conviction that he has an eye condition that had 
its onset during service or was aggravated thereby. The Board 
points out however that, as a lay person, the veteran is not 
competent to establish a medical diagnosis or show a medical 
etiology merely by his own assertions; such matters require 
medical expertise.  38 C.F.R. § 3.159(a)(1) (Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see Duenas v. 
Principi, 18 Vet. App. 512, 520 (2004); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 

In light of the foregoing, the Board finds that service 
connection for the veteran's left eye condition is 
unavailable.


ORDER

Service connection for a left eye condition, to include 
defective vision with amblyopia, external strabismus, and 
exotropia, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


